                   Case 18-12012-LSS                 Doc 984-3          Filed 06/11/20           Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                    Chapter 11

    OPEN ROAD FILMS, LLC, et al.,1                                            Case No. 18-12012 (LSS)

                                 Debtors.                                     Jointly Administered




                                             CERTIFICATE OF SERVICE

             I, Matthew P. Austria, hereby certify that on the 11th day of June, 2020, the foregoing

Response Of American Multi-Cinema, Inc. To Plan Administrator’s Fifth (Substantive) Objection

To Certain (A) No Liability Claims And (B) Reduce And Allow Claims was filed electronically

using CM/ECF, and a true and correct copy thereof was served as follows:

              X       upon filing, the CM/ECF system sent notification to Debtor’s counsel and

                      all parties participating in the CM/ECF system in this matter; and

              X       to the following parties in the manner indicated below:


    Via Hand Delivery                                                     Via Overnight Mail (FedEx)
    Pachulski Stang Ziehl & Jones LLP                                     Pachulski Stang Ziehl & Jones LLP
    Attn: Colin R. Robinson, Esq.                                         Attn: Robert J. Feinstein, Esq., and
    919 North Market Street, 17th Floor                                   Scott L. Hazan, Esq.
    Wilmington, DE 19801                                                  780 Third Avenue, 34th Floor
                                                                          New York, NY 10017




1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open Road Films,
    LLC (4435 Del); Open Road Releasing, LLC (4736 Del); OR Productions, LLC (5873 Del); Briarcliff LLC (7304 Del); Open
    Road International LLC (4109 Del); and Empire Productions LLC (9375 Del). The Debtors’ address is 2049 Century Park East,
    4th Floor, Los Angeles, CA 90067.


                                                                  1
            Case 18-12012-LSS   Doc 984-3   Filed 06/11/20   Page 2 of 2




Dated: June 11, 2020                        AUSTRIA LEGAL, LLC


                                     By:    /s/ Matthew P. Austria
                                            Matthew P. Austria (DE No. 4827)




                                       2
